             IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF OHIO
                     WESTERN DIVISION


Krystal Tillman                Case No: 3:21-CV-00123

Plaintiff                      Judge James R. Knepp, II

v.
                               NOTICE OF DISMISSAL OF
FAMILY DOLLAR STORES OF OHIO   POLICE OFFICER J. GOETZ
INC., ET. AL.                  AND INTENTION TO PURSUE
                               STATE CLAIMS AGAINST
Defendants                     NAMED DEFENDANT FAMILY DOLLAR
                               STORES OF OHIO, INC., AS FILED
                               IN LOCAL COMMON PLEAS COURT




     Now comes Attorney Lafe Tolliver and hereby notices this

Court that he is dismissing, with prejudice, the claims against

the Defendant, Officer J. Goetz (#2641) and will proceed on the

state claims against Family Dollar which are on the docket of

the local common pleas court in case number: CI-0202002532.

     This notice is pursuant to FRCP 41(a)(1).

     A copy of this notice of dismissal has been filed with

the Lucas County Common Pleas Court.
Respectfully submitted,



/s/ Lafe Tolliver, Attorney

Lafe Tolliver
316 North Michigan St. #514
Toledo, OH 43604
419 249 2703
Email: tolliver@juno.com


                    NOTICE OF SERVICE

A copy of same was mailed this 1st day of March 2021 via the USPS
to:[1] Attorney Terry Green, City of Toledo Law Department,
One Government Center, #2250, Toledo, Ohio 43604 and via his
email of: terry.green@toledo.oh.gov and to [2] Atty. Lidia
B. Ebersole, One SeaGate, Suite 1700, Toledo, Ohio 43604 and to
her email of: lebersole@ralaw.com and to Atty. Christopher
Cotter at: 222 South Main Street, #400, Akron, Ohio 44308.


/s/Lafe Tolliver, Attorney
